DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This Office Action is in response to an RCE filed 08/26/2022.
Claims 1-4, 6-8, 10-13 and 15-17 are currently amended.
Claims 5, 9 and 14 has been canceled.
Claims 18 and 19 are newly added.
Claims 1 and 10 are independent claims.   
Claims 1-4, 6-8, 10-13 and 15-19 are currently pending.
This Office Action is made non-final after the RCE.

Request Continuation for Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 08/26/2022 has been entered.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 10 is objected to because of the following informalities:
Claim 10, the limitation recites “resource produced by produced by” in line 19.  There is a typographical error.  Please change it to “resource produced by   
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 6-8, 10-11 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (US 2018/0113742 A1) (hereinafter Chung) in view of Henson et al. (US 2020/0379537 A1) (hereinafter Henson).
 
As per claim 1, Chung discloses (Currently Amended) A transaction-enabling system, comprising: a fleet of machines each having a requirement for at least one of a compute task, a networking task, and an energy consumption task (e.g. Chung; [0002] disclose distributed processing system with clusters of multiple nodes to provide computing services and carry workloads of various types. [0030] discloses plurality of jobs are submitted to be executed on a cluster system having clusters of nodes.  Each cluster node may include one or more CPUs, an amount of memory, an amount of storage space, and other computing elements.  [0006] [Fig. 5] [0037] disclose plurality of cluster nodes having required available resources for the jobs.  [Figs. 3 and related description].); and a controller; and a non-transitory computer-readable medium storing a set of instructions that, when executed (e.g. Chug; [0056-0057]), cause the controller to: determine an amount of a resource for each of the machines to service the requirement for the at least one of the compute task, the networking task, and the energy consumption task for each corresponding machine (e.g. Chung; [0016-0017] discloses a cluster management server may consult with the tuning server for projecting an amount of resources to execute the job based on job characteristics and classification.  The tuning server may further suggest a resource allocation configuration with consideration of the amount of available resources.  [0020] discloses projecting an amount of resources and suggesting a configuration for the projected amount of resources.  Suppose an amount of resources having a level of computing power of 8 CPUs and 32 GB of memory is projected by a learning model.  Optimization for that amount of resources within the allocation space is aimed for a configuration that could achieve the goals.  For instance, 4 CPUs and 8 GB of memory may be allocated on a cluster node A, with the other 4 CPUs and 24 GB of memory allocated ono another cluster node B. [0033] discloses projecting an amount of resources in the resource allocation space for the execution of the job based on a learning model.  [Fig. 4] projecting an amount of resources based on learning model.  Also see [Fig. 5] [0036-0038] [0048].); and adaptively improve a resource utilization of the resource for each requirement for each corresponding machine (e.g. Chung; [Abstract] [0002] discloses projecting a suggested amount of resources for execution of a job.  The tuning process may suggest a configuration for projected amount of resources in the cluster system for an optimal operating point that improves resource utilization and system performance.  [0016] discloses improving resource utilization of a cluster system by machine learning and tuning processes.  [0020] discloses suggested configuration of resource allocation space exploits resource efficiency of utilized processing nodes.  [0031] disclose job scheduler may be trained from performance data of jobs to optimize configurations of resources for later jobs to improve resource utilization and system performance.  [0033] a configuration for the projected amount of resources in the resource allocation space may be suggested by the tuning kernel performing optimization with respect to one or more objective functions such as maximizing resource utilization and improving system performance.), the adaptively improving the resource utilization comprising: maintaining a training data set for at least one of a machine learning component, an artificial intelligence component, or a neural network component, the training data set comprising feedback data indicating outcomes of previous resource utilization of the resource and at least one of facility parameters, yield, profitability, optimization of resources, optimization of business objectives, satisfaction goals, satisfaction of users, or satisfaction of operators; and by the at least one of a machine learning component, an artificial intelligence component, or a neural network component, iteratively self-adjusting: the resource utilization of the resource based on the feedback data of the training data set (e.g. Chug; [Abstract] The learning model may be trained from historic performance data of previously executed jobs and used to project a suggested amount of resources for execution of a job. The tuning process may suggest a configuration for the projected amount of resources in the cluster system for an optimal operating point. An optimization may be performed with respect to a set of objective functions to improve resource utilization and system performance while suggesting the configuration. Through many executions and job characterization, the learning/tuning process for suggesting the configuration for the projected amount of resources may be improved by understanding correlations of historic data and the objective functions.  [0003-0004] The tuning server may include mathematical tuning algorithm (e.g., function minimization) and/or the machine learning methods (e.g., artificial neural network). The tuning server explores the resource allocation space and improves configuration suggested through time progresses with many job executions. The tuning/learning is based on historic data collected from previously executed jobs (job characteristics, resource used, performance measurements) and its tuning/learning mechanism. The output of the tuning server (which is a configuration) then used by the job scheduler to run the job and render guaranteed services for users. The job-associated information is then collected and stored into the historical data for future references.  [0005-0006] The cluster system management server may record a set of job characteristics and performance data associated with the current job in a system log. The learning model and the tuning kernel may be updated by correlating historic data through many executions.  [0016] discloses learning/tuning process records job characteristics and performance data during executions.  The learning model may be trained using historical performance data of previously executed jobs.  The historical performance data includes execution time, size of data and bandwidth utilization, job characteristics, etc.  [0017] discloses storing performance data, job characteristics, and resources used to improve the learning/tuning process performed by the tuning server.  [0020] The optimization may also exploit information of historic performance data and resource efficiency of utilized processing nodes.  For example, an amount of resources having a level of computing power of 8 CPUs and 32 GB of memory is projected by a learning model that has been trained well through many executed jobs of a similar type. Optimization for that amount of resources within the resource allocation space is aimed for a configuration that could achieve the goals set by the objective functions.  Also see [0025-0026] [0033] [0039-0040].).  
Chug does not disclose a regenerative energy facility; and delivery, to the fleet of machines, of the resource produced by the regenerative energy facility, wherein the resource comprises an energy resource produced by the regenerative energy facility.
However, Henson discloses a regenerative energy facility; and delivery, to the fleet of machines, of the resource produced by the regenerative energy facility, wherein the resource comprises an energy resource produced by the regenerative energy facility (e.g. Henson: [Fig. 6] [0049-0055] discloses a wind farm associated with a flexible datacenter.  The flexible datacenter is powered by energy generated from wind turbines of the wind farm.  [Fig. 7] [0058] discloses a solar farm that generates and powers a flexible datacenter. [0049-0055]  [Fig. 9] [0068-0069] [0074] discloses a method of dynamic power delivery to one or more computing systems of a flexible datacenter.  Thus, Henson discloses dynamically delivering the energy/power resource to the one or more computing system of the datacenter, where in the energy resource is produced by a wind farm or a solar farm.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system/method of utilizing a wind farm or a solar farm for dynamically delivering power to a datacenter as taught by Henson into Chung because it would allow efficient use of unutilized excess energy produced via green solution,  The dynamic power delivery would also address exponential increase in power requirement and prevent wasting energy generated from renewable energy sources (see Henson: [0074] [0078]).
 
As per claim 2, the combination of Chung and Henson discloses (Currently Amended) The system of claim 1 [See rejection to claim 1 above], wherein the resource further comprises a compute resource (e.g. Chung; [0002] discloses processing nodes in a cluster system may have different computing elements or resources, such as number of CPUs, the amount of memory, and the amount of storage space available.  The computing elements in each processing node, such as CPUs, memory, storage space, or others, may be referred as resources available for executions of jobs.  Also see [0020] [0030] [Fig. 5] [0037].). 
 
As per claim 6, the combination of Chung and Henson discloses (Currently Amended)  The system of claim 1 [See rejection to claim 1 above], wherein the resource further comprises a data storage resource (e.g. Chung; [0002] discloses processing nodes in a cluster system may have different computing elements or resources, such as number of CPUs, the amount of memory, and the amount of storage space available.  The computing elements in each processing node, such as CPUs, memory, storage space, or others, may be referred as resources available for executions of jobs.  [0030] discloses each cluster node may include an amount of memory, an amount of storage space, and other computing elements/resources.).

As per claim 7, the combination of Chung and Henson discloses (Currently Amended) The system of claim 1 [See rejection to claim 1 above], Henson further discloses The system of claim 1 [See rejection to claim 1 above], wherein the resource further comprises an energy storage resource (e.g. Henson: [0035] discloses datacenter may include a battery system to store power in a plurality of storage cells.). 

As per claim 8, the combination of Chung and Henson discloses (Currently Amended) The system of claim 1 [See rejection to claim 1 above], wherein the resource further comprises a network bandwidth resource (e.g. Chung; [0016] resources for execution of jobs include bandwidth utilization.). 

As per claims 10-11 and 15-17, these are method claims having similar limitations as cited in system claims 1-2 and 6-8, respectively.  Thus, claims 10-11 and 15-17 are also rejected under the same rationale as cited in the rejection of rejected claims 1-2 and 6-8, respectively.

Claims 3 and 12 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Chung in view of Henson and further in view of O’Shea et al. (US 10,396,919 B1) (hereinafter O’Shea).

As per claim 3, the combination of Chung and Henson discloses (Currently Amended)  The system of claim 1 [See rejection to claim 1 above], but does not expressly disclose wherein the resource further comprises a spectrum allocation resource.
However, O’Shea discloses wherein the resource further comprises a spectrum allocation resource (e.g. O’Shea; [Col. 15, lines 35-58] discloses systems include a radio spectrum monitoring system, a spectrum regulatory monitoring system, frequency interference monitoring system, or and ISR system, which implement the machine learning to direct processing resources to be used more effectively to achieve high-level tasks through resource allocation and scheduling.  The systems can implement machine learning policy networks to select time-frequency-spatial spectrum resources to allocate to users within a wireless system.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system/method of implementing machine learning policy for allocating a spectrum resources as taught by O’Shea into Chung and Henson because it would optimally schedule spectrum resources to achieve one or more objectives, such as to maximize user experience, aggregate throughput, minimum latency, or lowest overhead (see O’Shea; [Col. 15, lines 35-58]).

As per claim 12, this is a method claim having similar limitations as cited in system claim 3.  Thus, claim 12 is also rejected under the same rationale as cited in the rejection of rejected claim 3.

Claims 4 and 13 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Chung in view of Henson and further in view of Rini Kaushik (US 2015/0170080 A1) (hereinafter Kaushik).

As per claim 4, the combination of Chung and Henson discloses (Currently Amended) The system of claim 1 [See rejection to claim 1 above], Henson further discloses wherein the resource further comprises an energy credit resource (e.g. Henson: [0053] discloses wind farm sells unutilized power to grid and receives energy production tax credit.  Thus, Henson implies receiving energy credit by selling power and obtaining a production tax credit.).
As discussed above, Henson implies receiving an energy credit resource (production tax credit), but the combination of Chung and Henson does not expressly disclose wherein the resource further comprises an energy credit resource.
However, Kaushik expressly discloses wherein the resource further comprises an energy credit resource (e.g. Kaushik; [0016, 0018] discloses a charge-back model to provide green and cost-effective computing options and incentives to the environmentally-friendly and cost-conscious users.  Energy resource spot price aware charge-back model provides incentives to users.  [0057] [0059] [0071] [0073] discloses charge-back model provides charge-back incentives for renewable or wholesale electricity.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system/method of providing charge-back incentives for renewable or low cost electricity/energy resources as taught by Kaushik into Chung and Henson because it would allow users to select desired option that may reduce their energy cost for environmentally conscious users (see Kaushik; [0004-0005] [0071]).

As per claim 13, this is a method claim having similar limitations as cited in system claim 4.  Thus, claim 13 is also rejected under the same rationale as cited in the rejection of rejected claim 4.

Claims 18 and 19 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Chung in view of Henson and further in view of Sanders et al. (US 2017/0005515 A1) (hereinafter Sanders).

As per claim 18, the combination of Chung and Henson discloses (Currently Amended)  The system of claim 1 [See rejection to claim 1 above], wherein the set of instructions, when executed, further cause the controller to adaptively improve a sale of the energy resource, produced by the regenerative energy facility, on an energy market (e.g. Henson: [0053-0054] discloses wind farm sells power to grid. [0062-0063] discloses solar farm sells unutilized power to grid.).
The combination does not expressly disclose the controller to adaptively improve a sale of the energy resource.
However, Sanders discloses wherein the set of instructions, when executed, further cause the controller to adaptively improve a sale of the energy resource, produced by the regenerative energy facility, on an energy market (e.g. Sanders: [0025-0027] discloses system/method for selling energy back to a utility power grid, the system comprises controller modules and a data processing gateway such that the data processing gateway implements one or more rule sets for selling energy to a utility power grid to maximize the selling price of said energy.  Also see [0104-0105] [0111-0115].).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system/method that implement rule based intelligence to maximize selling price of unutilized energy as taught by Sanders into Chung and Henson because it would allow it enables utilities, consumers and third parties to buy and sell energy according to their unique economic interest.  It would enable user to make profit by obtaining energy at low price and selling at a higher price (see Sanders: [0103-0105]).

As per claim 19, this is a method claim having similar limitations as cited in system claim 18.  Thus, claim 19 is also rejected under the same rationale as cited in the rejection of rejected claim 18.

Response to Arguments
Applicant's arguments filed on 08/26/2022 have been fully considered but they are moot in view of new ground of rejections necessitated by the amendment.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hiren Patel whose telephone number is (571) 270-3366.  The examiner can normally be reached on Monday to Friday 9:30 AM to 6:00 PM.		
If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, Emerson Puente, can be reached at the following telephone number: (571) 272-3652. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)?


September 8, 2022



/HIREN P PATEL/Primary Examiner, Art Unit 2196